DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 08/31/21.
a. Independent claims have been amended.
b. Applicant requests to schedule a telephone interview if all of the claims are not in condition for allowance. The Examiner contacts applicant’s representative during 11/8/21-11/9/21 to discuss possible examiner’s propose amendment, but no agreements has been reached because of limited Examiner’s response deadline for amendment filed on 08/31/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-15, 17, 18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al. (US 2020/0244588, “Filsfils”) in view of Hu et al. (US 2020/0382416, “Hu”) and further in view of Nainar et al. (US 2018/0077051, “Nainar”).
Regarding claim 1, Filsfils discloses a computer-implemented method comprising:
- receiving, by a gateway protocol peer node, a segment routing (SR) prefix segment identifier (SID) associated with a prefix (See ¶.12, implementing scalable network slice based traffic differentiation by using the Flexible-Algorithm feature of Segment Routing protocol. Described method, according to some embodiments, comprise a step of associating one or more QoS policy queues to one or more Segment Routing Algorithms configured on a network node, wherein each of the one or more QoS policy queues is assigned to a different Segment Routing Algorithm; See ¶.23, Each Prefix-SID is associated with a flexible forwarding algorithm and each node advertises its algorithm support capabilities. In this way Segment Routing Flexible Algorithm allows for a flexible definition of end-to-end paths within Interior Gateway Protocol (IGP) by encoding paths as sequences of topological sub-paths, called segments; See ¶.25, A Prefix-SID advertisement, in addition to announcing the IGP Prefix of the advertising node, also encodes a Segment Routing Algorithm with which it is associated; Examiner’s Note: Advertising, in the context of computer networking, is the router characteristic for broadcasting network updates and changes. Routing protocols enable the collection of neighboring router information, which is then advertised or broadcasted for all other nodes via the network);
- receiving, by the gateway protocol peer node, a flexible algorithm definition (FAD) (See fig.1 and ¶.6, implementing Segment Routing Flexible algorithm; See ¶.25, The nodes where the Flexible Algorithm definition is advertised then flood 

    PNG
    media_image1.png
    378
    727
    media_image1.png
    Greyscale

);
- determining, by the gateway protocol peer node and using the FAD received, a next hop in a route towards a destination identified by the prefix (See 302 fig.3 and ¶.37, Flexible-algorithm comprising of computed forwarding paths across participating network nodes is associated with a network slice; See ¶.23, Segment Routing Flexible Algorithm allows for a flexible definition of end-to-end paths within IGP topologies by encoding paths as sequences of topological sub-paths, called segments. Segment Routing (Flexible) Algorithm also defines how the paths are computed. Thus enabling the existing Interior Gateway Protocols to compute forwarding paths based on various algorithms and steer traffic onto such paths using the algorithm specific segments forwarding instructions; Examiner’s Note: Fig.1 of Filsfils shows next hops as forwarding paths and the secondary prior art by Hu discloses the limitations “next hope in a route”).
a Border Gateway Protocol (BGP) and determining a next hop in a route.”
However, Hu discloses “a Border Gateway Protocol (BGP) and determining a next hop in a route” (Hu, See ¶.3, Segment routing-traffic engineering (SR-TE) is a new multiprotocol label switching (MPLS) TE tunneling technology in which the interior gateway protocol (IGP) or the border gateway protocol (BGP) is used as control signaling; See ¶.50, advertises a node (prefix) SID of the destination node by using the IGP protocol. A forwarding node parses the node SID and calculates a label value based on a local SRGB. Each node then uses the IGP protocol to collect topology information, calculates a label forwarding path according to a shortest path first algorithm, and delivers a calculated next hop and an outer label to a forwarding table, to guide data packet forwarding; See fig.1A-B and fig.305 for forwarding to a next hop; See ¶.58, The RT4 parses the prefix SID advertised by the RT5 and calculates a label value based on an SRGB=[4000-4999] of the RT4. A calculation formula is as follows: inner label inLabel=start value of an SRGB+prefix SID. Therefore, inLabel=4000+5=4005. The outer label is calculated through an IS-IS topology. A calculation formula is as follows: OuterLabel=start value of an SRGB advertised by a next-hop device+prefix SID value (namely, a node label of the destination node on the prefix segment or the node segment). As shown in FIG. 1A, a next hop of the RT4 is the RT5, and a range of the SRGB advertised by the RT5 is [5000-5999]. Therefore, OuterLabel=5000+5=5005).”
Filsfils and Hu disclose the method of advertising prefix-SID by IGP and Hu discloses BGP, but they do not explicitly disclose, if it is advertised/distributed by BGP.
a border gateway protocol (BGP), or modified versions of such protocols. SR nodes can use the segment IDs, node prefixes, and/or other information to create or update SR forwarding tables and/or segment ID stacks (Nainar, See ¶.40) and packets can enter an SR-enabled network via an ingress edge node, travel hop-by-hop along a segment-switched path that includes one or more core nodes, and exit the network via an egress edge node. An SR-enabled network includes means of generating segment identifiers, communicating segment IDs among nodes, and forwarding packets based on segment IDs (Nainar, See ¶.35).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “a Border Gateway Protocol (BGP) and determining a next hop in a route” as taught by Hu and the method of “advertising segment IDs by BGP” as taught by Nainar into the system of Filsfils, so that it provides a way of calculating a label forwarding path and delivering a calculated next hop and an outer label to a forwarding table, to guide data packet forwarding (Hu, See ¶.50) with a border gateway protocol in an SR-TE technology environment (Hu, See ¶.38) and traveling hop-by-hop along a segment switched path (Nainar, See ¶.35).
Filsfils further discloses, “storing, in a forwarding information base (FIB) of the BGP peer node, the next hop determined (Filsfils, See ¶.28, These forwarding paths associated with each Prefix-SID of a particular Flexible-algorithm may then be installed in the forwarding plane (Forwarding Information Base) of network nodes (routers) participating in that Flexible-Algorithm. Therefore, in reference to the Segment Routing (SR) forwarding plane, the result of a flex algorithm computation is the provisioning of the corresponding Prefix SIDs with paths based on the computed topology for that algorithm. This flexible algorithm computation is within an Interior Gateway Protocol area similar to the default shortest path tree algorithm; See ¶.32, Forwarding Information Base policies are then set along the way in accordance to the instructions/definitions provided for the flexible algorithm; See ¶.33, Flexible Algorithms implemented in one location of the network may be propagated via appropriates routing protocol(s) to other parts of the network. Accordingly, routers from separate locations in the network that are participating in a Flex-algorithm may install some form of Flex-Algorithm specific forwarding entries in their Forwarding Information Base; See ¶.38, When a forwarding entry associated with a certain Flex-algorithm is made in a Forwarding Information Base (FIB) of a router, a corresponding pointer to the appropriate QoS queue may also be passed in the FIB for that particular forwarding entry).
Filsfils discloses the method of storing, but silent on the method of updating of new path, i.e. next hop. However, the third prior art by Nainar, which discloses the method of advertising a next hop for forwarding as shown above, an SR forwarding table may also be referred to as a forwarding information base (FIB) or label forwarding information base (LFIB) (See Fig.3-4, ¶.34, ¶.53, and ¶.112) and the method of updating SR forwarding table (See ¶.40); See ¶.95, programming a backup entry comprises updating an existing entry to implement reroute protection or to reflect network changes. In an embodiment for which a desired backup entry has not been created, programming the entry comprises creating the entry; See ¶.42, A forwarding engine operating in the data plane of each SR node can use a segment ID within the stack and an SR forwarding table in order to forward the packet and header to the next node in the SSP

    PNG
    media_image2.png
    204
    614
    media_image2.png
    Greyscale
 ).”

Regarding claim 5, Filsfils and Hu disclose “determining whether or not it has a feasible path to the node identified by the prefix (Filsfils, See ¶.14, determining the best end to end forwarding path through the network is the Interior Gateway Protocol (IGP) which performs the (shortest) path computation based on the IGP metric assigned to the interconnecting links; See ¶.18, Segment Routing provides scalable source routing capability based on segment identifiers that may be distributed by the existing Interior Gateway Protocols. The source/originator node (ingress) chooses a path and encodes it in the packet header as an ordered list of segments. The forwarding path of the packet is therefore determined by prepended segment identifiers)” and 51Juniper-61 (JNP3182-US)responsive to a determination that the BGP peer node has a feasible route to the node identified by the prefix carried in the SR prefix SID, - propagating reachability information for the prefix to an upstream BGP peer, and otherwise, responsive to a determination that the BGP node does not have a feasible route to the node identified by the prefix, - not propagating reachability information for the prefix to the upstream BGP peer (Hu, See fig.1A-B, fig.3, fig.5, ¶.7, and ¶.71, for upstream forwarding and determining a possible path considering path fault; See further ¶.89-91 for the detailed method of finding and/or routing paths).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.



Regarding claim 7, Filsfils and Hu disclose “the SR prefix SID is encoded (Filsfils, See ¶.23, Each Prefix-SID (Node SID) is associated with a (flexible) forwarding algorithm and each node advertises its algorithm support capabilities. In this way Segment Routing Flexible Algorithm allows for a flexible definition of end-to-end paths within IGP topologies by encoding paths as sequences of topological sub-paths, called segments. Segment Routing (Flexible) Algorithm also defines how the paths are computed) in a type length value (TLV) of a BGP network layer reachability information (NLRI) field of a BGP update message (Hu, See fig.4, fig.6, and ¶.121, A TLV definition includes three fields: a label field (Type), a length field (Length), and a value field (Value). The value field includes the prefix label of the stitching node. The mapping TLV may alternatively be referred to as a label binding TLV (SID/Label Binding TLV). For example, a mapping TLV format shown in FIG. 6 is used as an example. A type field represents a type of the TLV, a length field represents a length of a control packet, a flags field represents flags, and a RESERVED field represents a reserved bit that is not 

Regarding claim 8, Filsfils and Hu do not explicitly disclose what Nainar discloses “the FAD identifier has a value between 0 and 255 (Nainar, See ¶.80, In an embodiment implementing segment routing with an MPLS data plane, the destination node of the intended test path can also be identified using a TTL ("time-to-live") field provided in the MPLS label structure. The MPLS label TTL field identifies a number of hops (between 0 and 255) along the message path that the message has left to remain valid, and is decremented by the forwarding node at each hop. When a TTL value is decremented to zero).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 9, Filsfils discloses “BGP is used to select feasible path(s) towards a peer node of a data center (See ¶.30, In order for a controller /Path Computation Element (PCE) to learn the mapping of a Flex-Algorithm number/identifier to its definition in each area/domain of the underlying SRv6 domain, relevant information must be propagated/advertised across Segment Routing areas/domains. One mechanism to achieve this is by using Border Gateway Protocol-Link State (BGP-LS) which is an extension to the Border Gateway Protocol (BGP) for distributing the 

Regarding claim 10, Filsfils discloses “the BGP peer node does not run an interior gateway protocol (IGP) (See ¶.30, One mechanism to achieve this is by using Border Gateway Protocol-Link State (BGP-LS) which is an extension to the Border Gateway Protocol (BGP) for distributing the network's link-state (LS) topology and traffic engineering information to external entities, such as the Software Defined Network (SDN) controllers and/or Path Computation Elements).”

Regarding claim 11, Filsfils discloses “the FAD includes at least one path computation constraint (See ¶.12, Flexible algorithm related with QoS policy …degree of network resource utilization; ¶.14, Some networks engineer the IGP metric assignments to reflects the link bandwidth or delay. If, for example, the IGP metric is reflecting the bandwidth on the link and the application traffic is delay sensitive, the best IGP path may not reflect the best path from such application's perspective; See ¶.17, A promising scheme for implementation and provisioning of network slices is Segment Routing Traffic Engineering (SR-TE), wherein the Traffic Engineering component is responsible for computing the path based on additional metrics and/or constraint. In this way, Segment Routing offers support for creating autonomous logical network slices on top of a common infrastructure. These logical networks amount to isolated network slices 

Regarding claim 12, Filsfils discloses “the BGP peer node receives at least two FADs, and wherein the BGP peer node determines at least two different paths to the prefix carried in the SR prefix SID using the at least two FADs (See fig.1 and ¶.29, Flex-Algorithm are user defined, therefore a possibly exists for different users to use the same identifier (SID) for Flex-algorithms with different definitions resulting in dissemination of inconsistent information within the Segment Routing domain. In order to mitigate such a scenario wherein a Flex-Algorithm SID as advertised is associated with two or more dissimilar definitions within a SR domain, one or more central controllers or path computation Elements (PCE) may be provided for computing the associated topology and forwarding paths for each provisioned Flexible Algorithm and disseminating the same throughout the network).”

Regarding claim 13, Filsfils and Hu disclose “allocating a local label for the prefix; and associating the local label with the determined next hop for the prefix (Filsfils, See ¶.38, all data packets with label advertised for a specific Flex-Algorithm will be queued in the QoS queue associated with that Flex-Algorithm; Hu, See fig.3 and ¶.9, wherein the first label is used to indicate that a next-hop network device forwarding the packet is the stitching network device), wherein the act of storing, in a forwarding information base (FIB) of the BGP peer node, the next hop determined includes associating with the next hop, in the FIB, (1) the prefix and (2) the local label allocated (Hu, See ¶.16, a node (prefix) and an adjacency label; See ¶.43, Segments are classified into a prefix segment, an adjacency segment, and a node segment; See ¶.45, The adjacency segment is globally visible and locally valid; See ¶.46, The adjacency SID is a local SID beyond an 

Regarding claim 14, Filsfils and Hu do not explicitly disclose what Nainar discloses “the node identified by the prefix is a provider edge device (PE) for accessing a transport network (Nainar, See ¶.42, When an SR source node (e.g., an SR ingress provider edge node) receives a packet).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 15, it is a non-transitory claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 17, it is a claim corresponding to the claim 6 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 18, it is a BGP peer node claim corresponding to the method claim 1, except the limitations “at least one processor and a storage device (Filsfils, See claim 11, storage medium and one or more processors)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 20, it is a claim corresponding to the claim 6 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

s 2-4, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils in view of Hu and Nainar and further in view of Wang (US 2020/0296025, “Wang”).
Regarding claim 2, Hu discloses the method of updating (See ¶.104, determines that a next-hop node indicated by a topmost label 1035 of an updated label stack is the RT5, and sends an updated data packet to the RT5), but Filsfils, Hu, and Nainar do not explicitly disclose what Wang discloses “both the SR prefix SID and the prefix are carried as network layer reachability information (NLRI) of a BGP update message (Wang, See ¶.152, It should be noted that, in this embodiment, the third SRv6 VPN SID may be alternatively carried in an NLRI field of the MP-BGP message; See ¶.153, MP REACH NLRI may be understood as multiprotocol extensions attribute information of NLRI, and includes three parts: an address family information field, a next hop information field, and a network layer reachability information (NLRI) field; See ¶.149, a new field further needs to be extended in the BGP-Prefix-SID attribute field).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “both the SR prefix SID and the prefix are carried as network layer reachability information (NLRI) of a BGP update message” as taught by Wang into system of Filsfils, Hu, and Nainar, so that it provides a way of segment routing by using the field information within NRLI packet format (Wang, See fig.6 and ¶.159).

Regarding claim 3, Filsfils and Nainar disclose “receives the FAD as a part of the BGP NLRI carrying the SR prefix SID and the prefix (Filsfils, See fig.1 and ¶.26, FIG. 1 illustrates a exemplary IGP domain 100 partitioned/segmented on the basis of Segment Routing (Flexible) algorithms. The exemplary IGP domain 100 comprises of nodes 0-9. Nodes 0 and 9 are enabled for Algorithm 0 which has a predefined definition Nainar, See ¶.40, SR nodes can advertise their node segment IDs, adjacency segment IDs, segment IDs of other types described herein and node prefixes to other SR nodes in the provider network using one or more protocols such as an interior gateway protocol (IGP), a border gateway protocol (BGP)).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 2.

Regarding claim 4, Filsfils and Hu disclose “the BGP SR prefix SID is encoded” (Filsfils, See ¶.23, Each Prefix-SID (Node SID) is associated with a (flexible) forwarding algorithm and each node advertises its algorithm support capabilities. In this way Segment Routing Flexible Algorithm allows for a flexible definition of end-to-end paths within IGP topologies by encoding paths as sequences of topological sub-paths, called segments. Segment Routing (Flexible) Algorithm also defines how the paths are computed) in a type length value (TLV) of the NLRI, and wherein the FAD is encoded as a sub-TLV of the SR prefix SID TLV” (Hu, See fig.4, fig.6, and ¶.121, A TLV definition includes three fields: a label field (Type), a length field (Length), and a value field (Value). The value field includes the prefix label of the stitching node. The mapping TLV may alternatively be referred to as a label binding TLV (SID/Label Binding TLV). For example, a mapping TLV format shown in FIG. 6 is used as an example. A type field represents a type of the TLV, a length field represents a length of a control packet, a flags field represents flags, and a RESERVED field represents a reserved bit that is not used currently. A range field provides an ability to specify a range of addresses and associated prefix SIDs. A prefix length field represents a length of a prefix. A prefix field represents a forwarding equivalence class on a tail node of an advertised path. A sub-TLV field represents sub-TLVs used to carry the prefix SIDs in the mapping TLV). Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 2.

Regarding claims 16 and 19, they are claims corresponding to claims 2 & 2, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations by adding “Examiner’s Note” for more details, using the prior art of record in the current prosecution of the claims. Further, newly added claim limitations “storing, in a forwarding information base (FIB) of the BGP peer node, the next hope determined” are disclosed by Filsfils and Nainar as rejection in claim 1. Therefore, the examiner disagrees respectfully.
At pages 9-11, the key argument is that “Filsfils disclose that the path computation is performed by a centralize SDN controller or PCE, and these “external entities” are not part of the computed path. In claim 1, as amended, the same BGP peer node that receives, receives, and determines a next hope in a route; and store the next hope determined in its forwarding information base” [applicant’s added emphasis].
In reply, the limitations “the same BGP peer node that receives, receives, and determines a next hope in a route; and store the next hope determined in its forwarding information base” read on:
As indicated or supplied by the Examiner’s, ¶.[0111] of Hu discloses “During implementation, during networking, the first node may receive the route advertisement information advertised by the third node by using the BGP, and obtain the IP address of the third node by parsing the route advertisement information. The first node may record a public network routing table, where in the public network routing table, a destination address is the address of the third node, and a next hop is the third node. In this way, the routing information of the third node is imported to an IGP area in which the first node is located. Then, the first node may advertise the route advertisement information in the first area by using the IGP, so that a node in the first area learns of the routing information of the third node.
emphasis added].
¶.[0059] of Hu discloses the method of storing the next hop determined “As shown in FIG. 4a, the private network routing table includes the address of the CE 1, a next hop (the address of the CE 1) and the private network label.
 
                    
    PNG
    media_image3.png
    504
    628
    media_image3.png
    Greyscale

At page 12, with respect to claim 9, applicant argues that Filsfils fails to disclose “BGP is used to select feasible path(s) towards a peer node of a data center” by asserting that “the term “data center” is not found anywhere in Filsfils.
In reply, the definition of “data center” in the applicant specification is “¶.[0087] Consider a case in which BGP is the only routing protocol that is used in the network. For example, data centers often use BGP with no interior gateway protocol (IGP). In such a case, BGP routers are interconnected with eBGP single-hop sessions ¶.[0096] In some example methods, BGP is used to select feasible path(s) towards a peer node of a data center; and “the computer-implemented method of claim 1 wherein BGP is used to select feasible path(s) towards a peer node of a data center.”
In other words, since there is no specific definition of “data center” in the applicant’s specification, the examiner interprets the “data center” based on the understanding of the ordinary person in the art such as a network node which processing data.
According to the examiner’s broadest interpretation of “data center”, each of network node of Fig.1 of Filsfils, is equated to data center node which process data path.
¶.[0003] of Filsfils discloses “each network node (i.e. router) must implement some queuing discipline that governs how packets are buffered while waiting to be processed and/or transmitted. Processing of traffic flows based on prescribed Quality of Service policies may be facilitated by assigning incoming/outgoing packets to designated queues with a set of corresponding QoS specifications. For example, text, voice and multimedia services are typically associated with different QoS parameters and as such may be assigned to and processed via different queues. Network resources may then be properly allocated to different flows in accordance to associated QoS parameters [emphasis added].
At pages 12-13, with respect to claim 10, applicant argues Filsfils fails to disclose “the BGP peer node does not run an IGP.”
In reply, as explained in the interview with applicant’s representative, the definition of IGP and BGP is shown below. Exterior gateway protocol (EGP) is a routing 

    PNG
    media_image4.png
    516
    707
    media_image4.png
    Greyscale


Hu further discloses the limitations “the BGP peer node does not run an IGP” which can be read on:
¶.[0003] of Hu discloses “Segment routing-traffic engineering (SR-TE) is a new multiprotocol label switching (MPLS) TE tunneling technology in which the interior gateway protocol (IGP) or the border gateway protocol ( BGP) is used as control signaling. A controller is responsible for calculating a forwarding path for a tunnel and delivering a label stack strictly mapped to the path to a forwarder. On a start node of the SR-TE tunnel, the forwarder can control a packet transmission path on a network based on the label stack [emphasis added].
Hu discloses  In an SR-TE technology, a control plane uses the link-state IGP protocol or the border gateway protocol ( BGP) to distribute MPLS labels of nodes, and a data plane forwards an MPLS packet based on the labels distributed by the control plane. 
 ¶.[0024] of Nainar discloses “The control plane generates and updates its network topology information using one or more routing protocols. Within an autonomous system, an interior gateway protocol (IGP) is used for exchanging network topology information between nodes. An autonomous system, or routing domain, as used herein refers to a collection of interconnected network nodes under a common administration for purposes of network configuration. Exchange of routing information between autonomous systems is done using an exterior gateway protocol such as Border Gateway Protocol (BGP) [emphasis added]. Therefore, the examiner disagrees respectfully.

                                           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411